Citation Nr: 0835504	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-35 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for a 
total right knee replacement, formerly right knee 
degenerative arthritis, rated at 10 percent disabling from 
February 8, 2006, to April 2, 2007, and at 30 percent 
disabling from June 1, 2008, onward.

2.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The veteran had active service from December 1964 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2006 and August 2006 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the veteran initially raised a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) in his January 2007 VA Form 9.  That 
claim was denied in an August 2007 rating decision.  The 
veteran did not file a notice of disagreement, and thus the 
August 2007 rating decision regarding individual 
unemployability became final.  See 38 C.F.R. § 20.1103.  The 
veteran's representative subsequently raised the issue of 
TDIU in a September 2008 Informal Hearing Presentation (IHP) 
before the Board.  This most recent claim of entitlement to 
TDIU has not yet been adjudicated, and thus the matter is 
referred back to the RO for appropriate action.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that VA's duty to assist 
includes affording the veteran new VA examinations under the 
facts and circumstances of this case.



First, with regard to the right knee disability, the most 
recent examination contained in the evidence of record is a 
May 2007 VA examination.  This examination was conducted a 
mere month after the veteran's April 2007 total knee 
replacement, while he was still participating in active 
rehabilitation and had not yet resumed normal activities.  
Diagnostic Code 5055, which pertains to knee replacements, 
allows for an award of a 100 percent evaluation for 1 year 
following implantation of the prosthesis.  This suggests that 
the regulation assumes that the knee will not reach maximum 
medical improvement for at least 1 year following surgery.  

In this case, there is no evidence pertaining to the severity 
of the veteran's knee disability following the 1 year post-
replacement recovery period.  Moreover, the veteran has 
asserted that his right knee disability has worsened, 
necessitating a new examination under the circumstances of 
this case.  See VAOPGCPREC 11-95 (1995); Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994). 

Next, with regard to his hearing loss, the representative 
asserted in the September 2008 IHP that his hearing acuity 
has worsened since the last examination, in November 2006.  
The examination to which he refers is a November 2006 
audiological examination by private audiologist J.A.C.  
Notably, the puretone thresholds observed during this 
examination were recorded in graph form and were not 
interpreted.  Accordingly, the data is not in a format 
compatible with VA rating guidelines.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  Thus, the most recent 
audiological findings that could be used by the Board in 
determining an appropriate evaluation are from the May 2006 
VA examination.  Given this, and because the record does not 
otherwise contain current outpatient treatment reports 
indicating the veteran's current disability picture, a new 
examination is necessary.  See VAOPGCPREC 11-95 (1995); 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is 

necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  Afford the veteran an examination to 
ascertain the nature and severity of his 
right knee disability.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The claims file must be made 
available to the examiner for review in 
associated with this examination.

2.  Afford the veteran an examination to 
ascertain the nature and severity of his 
bilateral hearing loss disability.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The claims file 
must be made available to the examiner for 
review in associated with this examination.

3.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his representative 
should be furnished an SSOC and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


